Citation Nr: 0011074	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  98-07 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD) for 
the period March 6, 1996, to August 2, 1998.

2.  Entitlement to an evaluation in excess of 50 percent for 
service-connected PTSD beginning August 3, 1998.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had active service from October 1967 to May 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Houston, Texas, which established service 
connection and assigned a 30 percent evaluation for PTSD 
effective March 6, 1996.  During the pendency of this appeal 
the RO assigned a 50 percent evaluation, effective August 3, 
1998.  Although that increase represented a grant of 
benefits, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that a "decision awarding a higher rating, but less than the 
maximum available benefit...does not...abrogate the pending 
appeal...."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Moreover, in Fenderson v. West, 12 Vet. App. 119 (1999), the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases such as this where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  
As the veteran initially disagreed with the assigned 30 
percent evaluation, that matter remains on appeal and the 
issues have been framed accordingly.

The Board notes that the veteran withdrew his request for a 
hearing in connection with his appeal.  See 38 C.F.R. 
§ 20.704(e) (1999).


REMAND

The appellant's claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
veteran's assertion that the disability has worsened serves 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  In the instant case the veteran is 
technically not seeking an increased rating, since his appeal 
arises from the original assignment of a disability rating.  
However, when a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); 
see also Fenderson v. West, 12 Vet. App. 119 (1999).

In its previous remand the Board requested that the RO obtain 
records of all treatment the veteran had received for PTSD 
since 1995.  On VA examination in August 1999, the veteran 
reported that he was receiving treatment his "nerves" at the 
Beaumont Texas, VA Outpatient Clinic.  These records have not 
been obtained.  The veteran also reported that he had sought 
VA Vocational Rehabilitation benefits.  The veteran's 
vocational rehabilitation folder, if existent, has not been 
obtained.  A remand by the Board confers on an appellant the 
right to VA compliance with the terms of the remand order and 
imposes on the Secretary a concomitant duty to ensure 
compliance with those terms.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  In Stegall the Court held that "where 
. . . the remand orders of the Board . . . are not complied 
with, the Board itself errs in failing to insure compliance."  
Id.

The Board further notes that a portion of VA's duty to assist 
veteran's with the development of their claims extends to 
obtaining records of all pertinent treatment of which VA 
becomes aware at any time during the appeals process.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In view of the foregoing, this case is remanded for the 
following:

1.  The RO should seek to obtain all 
records of the veteran's treatment for a 
psychiatric disability since 1995, 
including all records of treatment at the 
Beaumont, Texas, VA Outpatient Clinic, as 
well as his VA Vocational Rehabilitation 
folder.

2.  If additional records are obtained, 
the veteran should then be afforded an 
appropriate examination to evaluate the 
current severity of his PTSD.  The 
examiner should review the claims file 
prior to the examination.  The examiner 
must assign a Global Assessment of 
Functioning Score and explain what the 
assigned score represents.  The examiner 
should also express an opinion as to the 
severity of the PTSD standing alone, and 
its impact on the his ability to maintain 
gainful employment.  The examiner is also 
requested to express an opinion as to 
whether the record shows that the 
veteran's PTSD was more or less severely 
disabling than on the current 
examination.  The examiner should attempt 
to describe the severity of the 
disability during such periods when it 
was more or less severe than on the 
current examination.  A complete 
rationale for any opinion expressed must 
be provided.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examination 
requested in this remand is necessary to evaluate his 
disability and that his failure, without good cause, to 
report for scheduled examination could result in the denial 
of the benefit sought.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 5 -


- 5 -


